

116 HR 4495 IH: To authorize the Secretary of Health and Human Services, acting through the Director of the Indian Health Service, to acquire private land to facilitate access to the Desert Sage Youth Wellness Center in Hemet, California, and for other purposes.
U.S. House of Representatives
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4495IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2019Mr. Ruiz (for himself, Mr. Calvert, Mr. Aguilar, and Mr. Cook) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Secretary of Health and Human Services, acting through the Director of the Indian Health Service, to acquire private land to facilitate access to the Desert Sage Youth Wellness Center in Hemet, California, and for other purposes. 
1.Access road for Desert Sage Youth Wellness Center 
(a)Acquisition of Land 
(1)AuthorizationThe Secretary of Health and Human Services, acting through the Director of the Indian Health Service, is authorized to acquire, from willing sellers, the land in Hemet, California, upon which is located a dirt road known as Best Road, beginning at the driveway of the Desert Sage Youth Wellness Center at Faure Road and extending to the junction of Best Road and Sage Road. (2)CompensationThe Secretary shall pay fair market value for the land authorized to be acquired under paragraph (1). Fair market value shall be determined— 
(A)using Uniform Appraisal Standards for Federal Land Acquisitions; and (B)by an appraiser acceptable to the Secretary and the owners of the land to be acquired. 
(3)Additional rightsIn addition to the land referred to in paragraph (1), the Secretary is authorized to acquire, from willing sellers, land or interests in land as reasonably necessary to construct and maintain the road as required by subsection (b). (b)Construction and maintenance of road (1)ConstructionAfter the Secretary acquires the land pursuant to subsection (a), the Secretary shall construct on that land a paved road that is generally located over Best Road to facilitate access to the Desert Sage Youth Wellness Center in Hemet, California. 
(2)MaintenanceThe Secretary— (A)shall maintain and manage the road constructed pursuant to paragraph (1); or 
(B)enter into an agreement with Riverside County, California, to own, maintain and manage the road constructed pursuant to paragraph (1).  